EVERETT, Chief Judge
(concurring):
Under the common law, it was well established that arson required the burning of the dwelling of another. I am reluctant to conclude that a change has been made in a common-law crime without a clear indication that Congress so intended. Cf. United States v. Acevedo-Velez, 17 M.J. 1 (C.M.A. 1983). However — although here the expression of legislative intent is less clear than I would have preferred — Judge Sullivan’s opinion has persuaded me that Article 126(a), Uniform Code of Military Justice, 10 U.S.C. § 926(a), has eliminated an element of the common-law crime of arson and that no longer is it necessary to establish that the burned dwelling belonged to someone other than the accused.